         Case
          Case8:20-ap-01164-SC
               8:20-ap-01164-SC Doc
                                 Doc3-1
                                     4 Filed
                                         Filed12/02/20
                                               12/02/20 Entered
                                                         Entered12/02/20
                                                                 12/02/2010:58:36
                                                                          10:26:25 Desc
                                                                                    Desc
                                 Main
                                   AP-Summons
                                      Document PagePage11ofof325


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Marc C Forsythe
Goe Forsythe & Hodges LLP
18101 Von Karman Ave Ste 1200
Irvine, CA 92612
(949) 798−2460




Plaintiff or Attorney for Plaintiff

                                        UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA − SANTA ANA
In re:

                                                                              CASE NO.:    8:19−bk−13159−SC

Homestead Escrow, Inc.                                                        CHAPTER:     7


                                                                              ADVERSARY NUMBER:         8:20−ap−01164−SC
                                                               Debtor(s).

Karen S. Naylor


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Corner Escrow, Inc.                                                                  PROCEEDING [LBR 7004−1]

                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
01/04/2021. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                February 17, 2021
             Time:                01:30 PM
             Hearing Judge:       Scott C Clarkson
             Location:            411 W Fourth St., Crtrm 5C, Santa Ana, CA 92701



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
      Case
       Case8:20-ap-01164-SC
            8:20-ap-01164-SC Doc
                              Doc3-1
                                  4 Filed
                                      Filed12/02/20
                                            12/02/20 Entered
                                                      Entered12/02/20
                                                              12/02/2010:58:36
                                                                       10:26:25 Desc
                                                                                 Desc
                              Main
                                AP-Summons
                                   Document PagePage22ofof325


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: December 2, 2020




                                                                                        By:        "s/" Nickie Bolte
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
         Case
          Case8:20-ap-01164-SC
               8:20-ap-01164-SC Doc
                                 Doc3-1
                                     4 Filed
                                         Filed12/02/20
                                               12/02/20 Entered
                                                         Entered12/02/20
                                                                 12/02/2010:58:36
                                                                          10:26:25 Desc
                                                                                    Desc
                                 Main
                                   AP-Summons
                                      Document PagePage33ofof325



                                              PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:




A true and correct copy of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY
PROCEEDING [LBR 7004−1] and (2) the accompanying pleading(s) entitled:
__________________________________________________________________________________________________________
__________________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005−2(d); and (b) in the manner
stated below:

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
   Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
   (date) _____________________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
   determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
   addresses stated below:




                                                                               Service information continued on attached page
   2. SERVED BY UNITED STATES MAIL: On (date) _____________________, I served the following persons and/or
   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
   copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
   Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after
   the document is filed.




                                                                               Service information continued on attached page
   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
   method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
   _____________________, I served the following persons and/or entities by personal delivery, overnight mail service,
   or (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
   Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
   completed no later than 24 hours after the document is filed.




                                                                               Service information continued on attached page
   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

   _____________________________________________________________                                    _________________________________
   Date                   Printed Name                                                                 Signature

                This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                                                  F 7004−1.SUMMONS.ADV.PROC
Case 8:20-ap-01164-SC           Doc 4
                                    3 Filed 12/02/20 Entered 12/02/20 10:58:36
                                                                      10:26:25                 Desc
                                Main
                                MainDocument
                                      Document Page
                                                  Page41of
                                                         of25
                                                            4



                          UNITED STATES BANKRUPTCY COURT


                Early meeting of Counsel and Status Conference Instructions


   1. Service of Order. A copy of this Order re: Rule 26(f) Meeting, Initial Disclosures, and

Scheduling Conference must be served with the summons and complaint. The proof of service

of the summons and complaint must indicate that a copy of this order was served therewith.

   2. Local Bankruptcy Rule 7026-1. Compliance with Local Bankruptcy Rule 7026-1

(ALBR 7026-1") is required in ALL adversary proceedings.

   3. Rule 26(f) Meeting. Unless all defendants default, the parties must meet and confer

pursuant to Rule 26(f) of the Federal Rules of Civil Procedure (ARule 26(f) Meeting@) at least 21

days before the status conference date set forth in the summons. The status conference set

forth in the summons shall also serve as the initial Rule 16(b) Scheduling Conference in this

adversary proceeding.

       The parties are jointly responsible for arranging and attending the Rule 26(f) Meeting,

which may be conducted in person or by telephone. During the Rule 26(f) Meeting, the parties

must, at a minimum: (a) discuss the nature and basis of their claims and defenses and the

possibilities for a prompt settlement or resolution of the case; (b) make or arrange for the initial

disclosures required by Rule 26(a)(1); and ( c) develop a proposed discovery plan. The

discussion of claims and defenses must be substantive and meaningful. The parties are directed

to approach the Rule 26(f) Meeting cooperatively and in good faith.

   4. Initial Disclosures. Rule 26(a)(1) states that a party must, without awaiting discovery

request, provide to other parties:

           a. The name and, if known, the address and telephone number for each individual
              likely to have discoverable information - along with the subjects of that
              information - that the disclosing party may use to support its claims or defenses,
Case 8:20-ap-01164-SC          Doc 4
                                   3 Filed 12/02/20 Entered 12/02/20 10:58:36
                                                                     10:26:25                   Desc
                               Main
                               MainDocument
                                     Document Page
                                                 Page52of
                                                        of25
                                                           4



               unless the use would be solely for impeachment.

           b. A copy of - or a description by category and location - of all documents,
              electronically stored information, and tangible things that the disclosing party has
              in its possession, custody, or control and may use to support its claims or
              defenses, unless the use would be solely for impeachment;

           c. A computation of each category of damages claimed by the disclosing party - who
              must also make available for inspection and copying under Rule 34 the documents
              or other evidentiary material, unless privileged or protected from disclosure, on
              which each computation is based, including materials bearing on the nature and
              extent of injuries suffered; and

           d. For inspection and copying as under Rule 34, any insurance agreement under
              which an insurance business may be liable to satisfy all or part of a possible
              judgment in the action or to indemnify or reimburse for payments made to satisfy
              the judgment.

F.R.Civ.P.26(a)(1)(A). Rule 26(a)(1) requires a party to make its initial disclosures based on the

information that is reasonably available to it. A party is not excused from making its disclosures

because it has not fully completed its investigation of the case or because it challenges the

sufficiency of another party=s disclosures or because another party has not made its disclosures.

F.R.Civ.P.26(a)(1)(E).

   5. Alternative Dispute Resolution (AADR@). The parties must explore the feasibility of

ADR to reach a settlement or early resolution of the adversary proceeding. The specific reasons

for any decision not to participate in a form of early ADR must be explained in the Joint Status

Report. If the parties elect not to participate in an early ADR effort, the Court may nonetheless

direct the parties to ADR before trial

   6. Discovery Plan. At the Rule 26(f) Meeting, the parties must also discuss issues about

preserving discoverable information and develop a proposed discovery plan. The discussion

regarding discovery following the initial disclosures must address the relevance of the discovery

sought and the sequence and timing of such discovery, including whether the discovery will be

conducted informally or formally. The deadlines in the discovery plan must be mutually
 Case 8:20-ap-01164-SC           Doc 4
                                     3 Filed 12/02/20 Entered 12/02/20 10:58:36
                                                                       10:26:25                Desc
                                 Main
                                 MainDocument
                                       Document Page
                                                   Page63of
                                                          of25
                                                             4



agreeable, with a view to achieve resolution of the case with a minimum of expense and delay.

      7. Joint Status Report. A status report must be filed within the time frames specified

within LBR 7016-1(a)(2).       The Joint Status Report must contain the information set forth in

LBR 7016-1(a)(2), and a statement that the parties have completed the Rule 26(f) Meeting and

made the initial disclosures required by Rule 26(a)(1). The Joint Status Report shall also serve as

the written report of the Rule 26(f) Meeting. If Defendant(s) have not filed and served an answer

to the Complaint, a Unilateral Status report is due seven (7) days prior to the first status

conference hearing.

      8. Status Conference/Rule 16(b) Scheduling Conference. At the Rule 16(b) Scheduling

Conference, the Court will review the discovery plan set forth in the Joint Status Report and set

appropriate deadlines.

         Counsel representing any party in conjunction with the Rule 26(f) Meeting, Joint Status

Report, and Rule 16(b) Scheduling Conference must be authorized to bind the party on all

matters to be covered.

      9. Default. If no response to the complaint is timely filed, plaintiff should request entry of

default by the clerk prior to the status conference date set forth in the summons. F.R.Civ.P.55(a).

Plaintiff may also request entry of a default judgment by filing and serving an appropriate

motion. F.R.Civ.P.55(b)(2).

      10. Sanctions. Failure to comply with these instructions may subject the responsible

party and/or counsel to sanctions, which may include dismissal of the adversary

proceeding. The failure of either party to cooperate in the preparation of timely filing of a

Joint Status Report or appear at the status conference may result in the imposition of

sanctions under LBR 7016-1(f) or (g).

///
Case 8:20-ap-01164-SC        Doc 4
                                 3 Filed 12/02/20 Entered 12/02/20 10:58:36
                                                                   10:26:25           Desc
                             Main
                             MainDocument
                                   Document Page
                                               Page74of
                                                      of25
                                                         4



   11. Joint Pre-Trial Order. Failure to timely file a Joint Pre-Trial order may subject the

responsible party and/or counsel to sanctions, which may include dismissal of the

adversary proceeding. The failure of either party to cooperate in the preparation of timely

filing of a Joint Pre-Trial Conference or appear at the Joint Pre-Trial Conference may

result in the imposition of sanctions under LBR 7016-1(f) or (g).

                                Honorable Scott C. Clarkson
                               United States Bankruptcy Judge
Case 8:20-ap-01164-SC         Doc 4
                                  1 Filed 12/02/20
                                          12/01/20 Entered 12/02/20
                                                            12/01/20 10:58:36
                                                                     15:18:11          Desc
                              Main
                              MainDocument
                                    Document Page
                                                Page81of
                                                       of25
                                                          9


 1   Marc C. Forsythe (CA Bar No. 153854)
     Ronghua Sophia Wang (CA Bar No. 324494)
 2   GOE FORSYTHE & HODGES LLP
     18101 Von Karman Avenue, Suite 1200
 3   Irvine, CA 92612
     mforsythe@goeforlaw.com
 4   swang@goeforlaw.com
     Telephone: (949) 798-2460
 5   Facsimile: (949) 955-9437
 6   Attorneys for Plaintiff Karen S. Naylor,
     Chapter 7 Trustee
 7
 8                                UNITED STATES BANKRUPTCY COURT
 9               CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10   In re                                                Case No.: 8:19-bk-13159-SC
11   HOMESTEAD ESCROW, INC.,                              Adv. No.: ____________________
12                  Debtor.                               Chapter 7 Proceeding
13
                                                          COMPLAINT:
     _______________________________________
14
                                                          (1) TO AVOID AND RECOVER
15    KAREN S. NAYLOR, solely in her capacity as              FRAUDULENT TRANSFERS
      Chapter 7 Trustee of the bankruptcy estate of
      Homestead Escrow, Inc.,                                 PURSUANT TO 11 U.S.C. §§
16                                                            548(a)(1)(B) and 550;
17                   Plaintiff,                           (2) TO AVOID AND RECOVER
      vs.                                                     FRADULENT TRANSFERS
18                                                            PURSUANT TO 11 U.S.C. §§ 544(b)
      CORNER ESCROW, INC., a California                       AND 550, AND CALIFORNIA CIVIL
19    corporation, and Does 1 through 50,
                                                              CODE §§ 3439.04(a)(2) AND
                    Defendants.                               3439.05(a);
20                                                        (3) TO PRESERVE TRANSFERS FOR
21                                                            THE BENEFIT OF THE ESTATE
                                                              PURSUANT TO 11 U.S.C. § 551; AND
22                                                        (4) INTENTIONAL INTERFERENCE
                                                              WITH CONTRACTUAL RELATIONS
23
                                                          Date: [To be set by summons]
24
                                                          Time: [To be set by summons]
25                                                        Place: Ronald Reagan Federal Building
                                                                 411 W. 4th Street
26                                                               Suite 5130 / Courtroom 5C
                                                                 Santa Ana, CA 92701
27
28



                                                      1
Case 8:20-ap-01164-SC        Doc 4
                                 1 Filed 12/02/20
                                         12/01/20 Entered 12/02/20
                                                           12/01/20 10:58:36
                                                                    15:18:11               Desc
                             Main
                             MainDocument
                                   Document Page
                                               Page92of
                                                      of25
                                                         9


 1          TO DEFENDANT AND THE DEFENDANT’S ATTORNEY OF RECORD, IF
 2   ANY:
 3          Plaintiff Karen S. Naylor (the “Trustee” or “Plaintiff”), in her capacity as chapter 7 trustee
 4   of the bankruptcy estate (the “Estate”) of Homestead Escrow, Inc. (“Debtor” or “Homestead
 5   Escrow”), files this Complaint against defendant Corner Escrow, Inc. (“Corner Escrow”) and
 6   respectfully alleges as follows:
 7                         STATEMENT OF JURISDICTION AND VENUE
 8          1.      The Bankruptcy Court has jurisdiction over this adversary proceeding pursuant to
 9   28 U.S.C. §§ 157 and 1334 in that this proceeding arises in and relates to the bankruptcy case
10   pending in the United States Bankruptcy Court, Central District of California, Santa Ana

11   Division, entitled In re Homestead Escrow, Inc., case number 8:19-bk-13159-SC.
12          2.      The instant adversary proceeding is a “core” proceeding under 28 U.S.C. §
13   157(b)(2)(A), (E), (F), (H) and (O). To the extend that any claim for relief contained herein is
14   determined not to be a core proceeding, the Trustee consents to the entry of final judgment and
15   orders by the Bankruptcy Court.
16          3.      This adversary proceeding is filed pursuant to Federal Rules of Bankruptcy
17   Procedure 7001. The Trustee, as the chapter 7 Trustee of the Estate, has standing to bring this
18   action pursuant to 11 U.S.C § 323.
19          4.      Venue properly lies in the Central District of California in that this adversary
20   proceeding arises in or is related to a case under title 11 of the United States Code as provided in
21   28 U.S.C. §§ 1408 and 1409(a).
22                                      PARTIES TO THE ACTION

23          5.      The Trustee brings this action solely in her capacity as Trustee for the benefit of
24   the Estate and its creditors in the bankruptcy case. To the extent that the Trustee hereby asserts
25   claims under 11 U.S.C. § 544(b), the Trustee is informed and believes and, on that basis alleges
26   thereon, that there exists in this case one or more creditors holding unsecured claims allowable
27   under 11 U.S.C. § 502 or that are not allowable only under 11 U.S.C. § 502(e) who could have
28   avoided the respective transfers or obligations under California or other applicable law prior to



                                                       2
Case 8:20-ap-01164-SC       Doc 41 Filed 12/02/20
                                         12/01/20 Entered 12/02/20
                                                            12/01/20 10:58:36
                                                                     15:18:11             Desc
                            Main
                             MainDocument
                                  Document PagePage10
                                                    3 of 9
                                                         25


 1   the Petition Date (defined below).
 2          6.      The Trustee was appointed upon the filing of the bankruptcy case. As a result, the
 3   Trustee does not have personal knowledge of many of the facts alleged in this Complaint that
 4   occurred prior to her appointment and, therefore, alleges all those facts on information and belief.
 5   The Trustee reserves her right to amend this Complaint to allege additional claims against
 6   CORNER ESCROW and to challenge and recover transfers made to or for the benefit of
 7   CORNER ESCROW in addition to those transfers alleged in this Complaint.
 8          7.      Defendant Corner Escrow is, and at all times relevant herein mentioned was, a
 9   corporation duly organized and existing in the State of California.
10          8.      The true names and capacities of the defendants identified herein as Does 1

11   through 50, inclusive, are unknown to the Trustee at the time of the filing of this Complaint, and
12   they are therefore sued under such fictitious names. When their true names and capacities are
13   ascertained, the Trustee will amend this Complaint by inserting their true names and capacities
14   herein. The Trustee is informed and believes and thereon alleges that each of the fictitiously
15   named defendants is responsible in some manner for the occurrences herein alleged, and that the
16   Trustee’s damages as herein alleged were proximately caused by those defendants. Corner

17   Escrow and Does 1 through 50 may be referenced collectively as “Defendants.”
18                                     GENERAL ALLEGATIONS
19          9.      The Trustee is informed, believes, and alleges that on August 14, 2019 (the
20   “Petition Date”), Homestead Escrow filed a voluntary petition for relief under chapter 7 of Title
21   11 of the United States Bankruptcy Code for the Central District of California.
22          10.     The Trustee is informed, believes, and alleges that commencing January 2018,

23   Homestead Escrow experienced a sudden mass departure of its employees. The departing
24   employees took with them over 74% of Homestead Escrow’s business. Shortly thereafter, the
25   departing employees gained ownership interests in Corner Escrow (the “Departing Employees”)
26   and transferred those escrow accounts to Corner Escrow (the “Transfers”) without Homestead
27   Escrow’s consent.
28          11.     The Trustee is informed, believes, and alleges that meanwhile, the Departing



                                                       3
Case 8:20-ap-01164-SC        Doc 41 Filed 12/02/20
                                          12/01/20 Entered 12/02/20
                                                             12/01/20 10:58:36
                                                                      15:18:11               Desc
                             Main
                              MainDocument
                                   Document PagePage11
                                                     4 of 9
                                                          25


 1   Employees, acted as an agent of Corner Escrow, began spreading rumors to Homestead Escrow’s
 2   clients that Homestead Escrow would cease business operations imminently and without notice.
 3           12.     The Trustee is informed, believes, and alleges that these rumors were false at the
 4   time. Homestead Escrow was a thriving company having multiple offices in both Orange County
 5   and Los Angeles County with a gross annual revenue of approximately $10,328,000. These
 6   rumors destroyed the good will and good reputation of Homestead Escrow.
 7           13.     The Trustee is informed, believes, and alleges that as a result, a significant number
 8   of Homestead Escrow’s clients moved their escrow accounts from Homestead Escrow to Corner
 9   Escrow, which caused substantial loss in the amount of at least approximately $ 443,325.00,
10   subject to proof at time of trial.

11           14.     The Trustee is informed, believes, and alleges that a well-recognized custom in the
12   real estate escrow industry is that if a “in progress” escrow file is transferred before the file
13   escrow fee is earned, the originating escrow company is entitled to share in the total escrow fee.
14   From the opening of an escrow account to its closing, there are different stages of completion.
15   Upon completion of one stage of the work, the corresponding milestone fees for that stage
16   become due and payable to the originating escrow company.

17           15.     The Trustee is informed, believes, and alleges that Homestead Escrow had done
18   substantial work on the escrow accounts transferred to Corner Escrow. With the consideration of
19   the different degrees of completion and the milestone work Homestead Escrow had
20   accomplished, the escrow fees earned by Homestead Escrow are estimated in the amount of
21   approximately $443,325.38.
22           16.     The Trustee is informed, believes, and alleges that in accordance with the
23   industrial custom, Corner Escrow should prorate and pay this portion of escrow fees to
24   Homestead Escrow. Ignoring the industrial customary practice and the value of Homestead
25   Escrow’s work into such escrow files prior to being transferred to Corner Escrow, Corner Escrow
26   took all the fees yielded from those transferred escrow accounts and refused to pay the portion of
27   these fees due to Homestead Escrow.
28           17.     The Trustee is informed, believes, and alleges that homestead Escrow also



                                                         4
Case 8:20-ap-01164-SC       Doc 41 Filed 12/02/20
                                         12/01/20 Entered 12/02/20
                                                            12/01/20 10:58:36
                                                                     15:18:11             Desc
                            Main
                             MainDocument
                                  Document PagePage12
                                                    5 of 9
                                                         25


 1   incurred significant costs relating to the maintenance and integrity of all the escrow accounts
 2   transferred to Corner Escrow, including maintaining custody of customers’ personal information
 3   and records files, and management of auditing.
 4          18.     The Trustee is informed, believes, and alleges that the substantial loss of escrow
 5   accounts and failure to receive fees already earned substantially contributed to Homestead
 6   Escrow’s insolvency and caused Homestead Escrow’s financial difficulty. After a series of efforts
 7   to revive the business failed, Homestead Escrow was compelled to close multiple business offices
 8   around February 2019.
 9                                     FIRST CLAIM FOR RELIEF
10                            (To Avoid and Recover Fraudulent Transfers

11                            Pursuant to 11 U.S.C. §§ 548(a)(1)(B) and 550)
12          19.     The Trustee incorporates each and every allegation contained in paragraphs 1
13   through 18, as though fully set forth herein.
14          20.     The Trustee is informed, believes, and alleges that the Transfers occurred during
15   the two (2) years immediately preceding the Petition Date.
16          21.     The Trustee is informed, believes, and alleges that a significant number of

17   Homestead Escrow’s escrow accounts were transferred to Corner Escrow.
18          22.     The Trustee is informed, believes, and alleges that Homestead Escrow had earned
19   escrow fees in the amount of at least approximately $443,325.38 (subject to proof at trial) for
20   completing the milestone work for those transferred escrow accounts.
21          23.     The Trustee is informed, believes, and alleges that Homestead Escrow did not
22   receive reasonably equivalent value in exchange for the Transfers. Corner Escrow refused to pay

23   the portion of the fees already earned by Homestead Escrow prior to the transfer of the files to
24   Corner Escrow.
25          24.     The Trustee is informed, believes, and alleges that Homestead Escrow was
26   insolvent at the time of the Transfers and/or rendered insolvent by virtue of the Transfers.
27          25.     The Trustee is informed, believes, and alleges that the Transfers rendered
28   Homestead Escrow in a situation where the remaining assets of Homestead Escrow were



                                                       5
Case 8:20-ap-01164-SC       Doc 41 Filed 12/02/20
                                         12/01/20 Entered 12/02/20
                                                            12/01/20 10:58:36
                                                                     15:18:11             Desc
                            Main
                             MainDocument
                                  Document PagePage13
                                                    6 of 9
                                                         25


 1   unreasonably small in relation to the business or transaction.
 2          26.     By reason of the foregoing, the Transfers are avoidable, the Trustee is entitled to
 3   judgment setting aside the Transfers pursuant to 11 U.S.C. § 548(a)(1)(B) or the value of the
 4   Transfers, for the benefit of the Estate pursuant to 11 U.S.C. § 550.
 5                                   SECOND CLAIM FOR RELIEF
 6                            (To Avoid and Recover Fraudulent Transfers
 7                             Pursuant to11 U.S.C. §§ 544(b) and 550, and
 8                       California Civil Code §§ 3439.04(a)(2) and 3439.05(a))
 9          27.     The Trustee incorporate each and every allegation contained in paragraphs 1
10   through 26, as though fully set forth herein.

11          28.     The Trustee is informed, believes, and alleges that the Transfers were made within
12   four-years preceding the Petition Date.
13          29.     The Trustee is informed, believes, and alleges that a significant number of
14   Homestead Escrow’s escrow accounts were transferred to Corner Escrow.
15          30.     The Trustee is informed, believes, and alleges that Homestead Escrow had earned
16   escrow fees in the amount of at least approximately $443,325.38 (subject to proof at trial) for
17   completing the milestone work for those transferred escrow accounts.
18          31.     The Trustee is informed, believes, and alleges that Homestead Escrow did not
19   receive reasonably equivalent value in exchange for the Transfers. Corner Escrow refused to pay
20   the portion of the fees already earned by Homestead Escrow prior to the transfer of the files to
21   Corner Escrow.
22          32.     The Trustee is informed, believes, and alleges that Homestead Escrow was

23   insolvent at the time of the Transfers and/or rendered insolvent by virtue of the Transfers.
24          33.     The Trustee is informed, believes, and alleges that the Transfers rendered
25   Homestead Escrow in a situation where the remaining assets of Homestead Escrow were
26   unreasonably small in relation to the business or transaction.
27          34.     By reason of the foregoing, the Transfers are avoidable, the Trustee is entitled to
28   judgment setting aside the Transfers pursuant to11 U.S.C. § 544(b) and California Civil Code §



                                                       6
Case 8:20-ap-01164-SC       Doc 41 Filed 12/02/20
                                         12/01/20 Entered 12/02/20
                                                            12/01/20 10:58:36
                                                                     15:18:11            Desc
                            Main
                             MainDocument
                                  Document PagePage14
                                                    7 of 9
                                                         25


 1   3439.04(a)(2) and 3439.0(a), for the benefit of the Estate pursuant to 11 U.S.C. § 550.
 2                                     THIRD CLAIM FOR RELIEF
 3                         (To Preserve Transfers for the Benefit of the Estate
 4                                      Pursuant to 11 U.S.C. § 551)
 5          35.     The Trustee incorporates each and every allegation contained in paragraphs 1
 6   through 34, as though fully set forth herein.
 7          36.     Pursuant to 11 U.S.C. §§ 548 and 550, and California Civil Code §§ 3439.04(a)(2)
 8   and 3439.05(a), the Transfers are avoidable.
 9          37.     Pursuant to 11 U.S.C. § 551, if the Transfers are avoided, they are automatically
10   preserved for the benefit of the Estate.
11          38.     By reason of the foregoing, the Trustee is entitled to judgment preserving the
12   avoided Transfers for the benefit of the Estate.
13                                   FOURTH CLAIM FOR RELIEF
14                            (Intentional Interference with Contractual Relations)
15          39.     The Trustee incorporates each and every allegation contained in paragraphs 1
16   through 18, as though fully set forth herein.

17          40.     The Trustee is informed, believes, and alleges that the Departing Employees
18   gained ownership interests in Corner Escrow and acted as agents of Corner Escrow.
19          41.     The Trustee is informed, believes, and alleges that the Departing Employees,
20   acting as agents of Corner Escrow, spread the rumors that Homestead Escrow would cease
21   business operations imminently and without notice, which destroyed the good will and good
22   reputation of Homestead Escrow.

23          42.     The Trustee is informed, believes, and alleges that the Departing Employees,
24   acting as agents of Corner Escrow, knew the existence of the contractual relations between
25   Homestead Escrow and its clients, and purposefully spread the rumors to those clients.
26          43.     The Trustee is informed, believes, and alleges that such rumors caused a
27   significant number of clients to transfer their escrows from Homestead Escrow to Corner Escrow.
28          44.     The Trustee is informed, believes, and alleges that the Departing Employees,



                                                        7
Case 8:20-ap-01164-SC        Doc 41 Filed 12/02/20
                                          12/01/20 Entered 12/02/20
                                                             12/01/20 10:58:36
                                                                      15:18:11                 Desc
                             Main
                              MainDocument
                                   Document PagePage15
                                                     8 of 9
                                                          25


 1   acting as agents of Corner Escrow, intended this result or knew that this result was certain or
 2   substantially certain to occur.
 3          45.       The Trustee is informed, believes, and alleges that the spreading of the rumors by
 4   the Departing Employees, acting as agents of Corner Escrow, was the substantial factor in
 5   causing Homestead Escrow’s loss of clients and earned escrow fees.
 6          46.       The Trustee is informed, believes, and alleges that Homestead Escrow suffered
 7   substantial loss in the amount of at least approximately $443,325.38 (subject to proof at time of
 8   trial) caused by the spreading of the rumors.
 9          WHEREFORE, the Trustee prays that this Court enter a judgment in favor of Trustee
10   and against the Defendants as follows:

11                                      On the First Claim for Relief
12          1.        Avoiding the Transfers pursuant to 11 U.S.C. §§ 548(a)(1)(B) and 550, or any
13   other applicable statues;
14          2.        Declaring the Transfers to be annulled and rendered void as fraudulent transfers,
15   and for recovery of the Transfers, or the value thereof, for the benefit of the Estate;
16                                     On the Second Claim for Relief

17          3.        Avoiding the Transfers pursuant to 11 U.S.C. §§ 544(b) and 550, and Cal. Civ.
18 Code § 3439.04(a)(2) and 3439.05(a), or any other applicable statues;
19          4.        Declaring the Transfers to be annulled and rendered void as fraudulent transfers,
20   and for recovery of the Transfers, or the value thereof, for the benefit of the Estate;
21                                      On the Third Claim for Relief
22          5. For preservation of the Transfers for the benefit of the Estate;

23                                     On the Fourth Claim for Relief
24          6. Awarding damages in the amount of at least $ 443,325.38 (subject to proof at time of
25                trial).
26                                         On All Claims for Relief
27          7. For pre-judgment and post-judgment interest at the maximum legal rate;
28          8. For Plaintiff’s attorneys’ fees and costs; and



                                                        8
Case 8:20-ap-01164-SC    Doc 41 Filed 12/02/20
                                      12/01/20 Entered 12/02/20
                                                         12/01/20 10:58:36
                                                                  15:18:11               Desc
                         Main
                          MainDocument
                               Document PagePage16
                                                 9 of 9
                                                      25


 1        9. For such other and further relief as the Court deems just and proper.
 2
                                                     Respectfully Submitted By:
 3
     DATED:      December 1, 2020                    GOE FORSYTHE & HODGES LLP
 4

 5
 6                                             By:       /s/Marc C. Forsythe
 7                                                       Marc C. Forsythe, Esq.
                                                         Ronghua Sophia Wang, Esq.
 8                                                       Attorneys for Plaintiff Karen S. Naylor,
                                                         Chapter 7 Trustee
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27
28



                                                     9
        Case
         Case8:20-ap-01164-SC
              8:20-ap-01164-SC Doc
                                Doc1-1
                                    4 Filed
                                         Filed12/02/20
                                               12/01/20 Entered
                                                         Entered12/02/20
                                                                  12/01/2010:58:36
                                                                            15:18:11 Desc
                                                                                      Desc
                       Summons Main
                               & Notice
                                    Document
                                        of Status Conference
                                                   Page 17 of 25Page 1 of 3

 Attorney or Party Name, Address, Telephone & FAX                         FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 Marc C. Forsythe (CA Bar No. 153854)
 Ronghua Sophia Wang (CA Bar No. 324494)
 GOE FORSYTHE & HODGES LLP
 18101 Von Karman Avenue, Suite 1200
 Irvine, CA 92612
 mforsythe@goeforlaw.com
 swang@goeforlaw.com
 Telephone: (949) 798-2460
 Facsimile: (949) 955-9437


 Attorney for Plaintiff

                                       UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISIONDIVISION

 In re:
 HOMESTEAD ESCROW, INC.,
                                                                          CASE NO.: 8:19-bk-13159-SC
                                                                          CHAPTER:
                                                                          ADVERSARY NO.:

                                                          Debtor(s).
KAREN S. NAYLOR, solely in her capacity as Chapter 7
Trustee of the bankruptcy estate of Homestead Escrow,
Inc.,



                                                          Plaintiff(s)
                                                                             SUMMONS AND NOTICE OF STATUS
                               Versus                                     CONFERENCE IN ADVERSARY PROCEEDING
                                                                                      [LBR 7004-1]
 CORNER ESCROW, INC., a California corporation, and
 Does 1 through 50,


                                                      Defendant(s)
TO THE DEFENDANT: A Complaint has been filed by the Plaintiff against you. If you wish to defend against the
Complaint, you must file with the court a written pleading in response to the Complaint. You must also serve a copy of
your written response on the party shown in the upper left-hand corner of this page. The deadline to file and serve a
written response is                   . If you do not timely file and serve the response, the court may enter a judgment by
default against you for the relief demanded in the Complaint.

A status conference in the adversary proceeding commenced by the Complaint has been set for:

            Hearing Date:                                 Address:
            Time:                                            255 East Temple Street, Los Angeles, CA 90012
            Courtroom:                                       3420 Twelfth Street, Riverside, CA 92501
                                                             411 West Fourth Street, Santa Ana, CA 92701
                                                             1415 State Street, Santa Barbara, CA 93101
                                                             21041 Burbank Boulevard, Woodland Hills, CA 91367

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 1                                   F 7004-1.SUMMONS.ADV.PROC
        Case
         Case8:20-ap-01164-SC
              8:20-ap-01164-SC Doc
                                Doc1-1
                                    4 Filed
                                         Filed12/02/20
                                               12/01/20 Entered
                                                         Entered12/02/20
                                                                  12/01/2010:58:36
                                                                            15:18:11 Desc
                                                                                      Desc
                       Summons Main
                               & Notice
                                    Document
                                        of Status Conference
                                                   Page 18 of 25Page 2 of 3


You must comply with LBR 7016-1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate
with the other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least
14 days before a status conference. A court-approved joint status report form is available on the court’s website (LBR
form F 7016-1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F 7016-
1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days
before the status conference. The court may fine you or impose other sanctions if you do not file a status report.
The court may also fine you or impose other sanctions if you fail to appear at a status conference.


                                                                                KATHLEEN J. CAMPBELL
                                                                                CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding:




                                                                                By:
                                                                                             Deputy Clerk




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 2                                   F 7004-1.SUMMONS.ADV.PROC
        Case
         Case8:20-ap-01164-SC
              8:20-ap-01164-SC Doc
                                Doc1-1
                                    4 Filed
                                         Filed12/02/20
                                               12/01/20 Entered
                                                         Entered12/02/20
                                                                  12/01/2010:58:36
                                                                            15:18:11 Desc
                                                                                      Desc
                       Summons Main
                               & Notice
                                    Document
                                        of Status Conference
                                                   Page 19 of 25Page 3 of 3


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
18101 Von Karman Avenue, Suite 1200
Irvine, CA 92612
A true and correct copy (1) of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE
IN ADVERSARY PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled:
Complaint; Notice of Compliance with Local Bankruptcy Rule 7026-1
_________________________________________________________________________________________________
_________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
Defendant - CORNER ESCROW, INC., a California corporation
c/o Agent for Service of Process - Sean Milam
161 Fashion Lane
Suite 113, Tustin, CA 92780
                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

The Honorable Scott Clarkson, USBC, 411 West Fourth Street, Santa Ana, CA 92701
(SUSPENDED DUE TO COVID-19 PROTOCOLS)


                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 Date                         Printed Name                                                    Signature



          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 3                                   F 7004-1.SUMMONS.ADV.PROC
        Case
         Case8:20-ap-01164-SC
              8:20-ap-01164-SC Doc
                                Doc1-2
                                    4 Filed
                                         Filed12/02/20
                                               12/01/20 Entered
                                                         Entered12/02/20
                                                                   12/01/2010:58:36
                                                                            15:18:11 Desc
                                                                                      Desc
                              Adversary
                               Main Document
                                        Cover SheetPagePage
                                                        20 of125
                                                               of 2
    B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                        ADVERSARY PROCEEDING NUMBER
                                                                                                  (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                         DEFENDANTS
KAREN S. NAYLOR, solely in her capacity as Chapter 7 T                             CORNER ESCROW, INC., a California corporation, and
rustee of the bankruptcy estate of Homestead Escrow, Inc.,                         Does 1 through 50

ATTORNEYS (Firm Name, Address, and Telephone No.)                                  ATTORNEYS (If Known)
Marc C. Forsythe & Ronghua Sophia Wang
GOE FORSYTHE & HODGES LLP
18101 Von Karman Avenue, Suite 1200, Irvine, CA 92612
Telephone: (949) 798-2460; Facsimile: (949) 955-9437
PARTY (Check One Box Only)                                                         PARTY (Check One Box Only)
                  Trustee/Bankruptcy Admin                                           Debtor                 U.S. Trustee/Bankruptcy Admin
                                                                                     Creditor               Other
X                                                                                    Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
COMPLAINT: (1) TO AVOID AND RECOVER FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §§ 548(a)(1)(B) and 550;
(2) TO AVOID AND RECOVER FRADULENT TRANSFERS PURSUANT TO 11 U.S.C. §§ 544(b) AND 550, AND CALIFORNIA
CIVIL CODE §§ 3439.04(a)(2) AND 3439.05(a); (3) TO PRESERVE TRANSFERS FOR THE BENEFIT OF THE ESTATE
PURSUANT TO 11 U.S.C. § 551; AND (4) INTENTIONAL INTERFERENCE WITH CONTRACTUAL RELATIONS

                                                                       NATURE OF SUIT

         (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

     FRBP 7001(1) – Recovery of Money/Property                                     FRBP 7001(6) – Dischargeability (continued)
     11-Recovery of money/property - §542 turnover of property                        61-Dischargeability - §523(a)(5), domestic support
     12-Recovery of money/property - §547 preference                                  68-Dischargeability - §523(a)(6), willful and malicious injury
1    13-Recovery of money/property - §548 fraudulent transfer                         63-Dischargeability - §523(a)(8), student loan
     14-Recovery of money/property - other                                            64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                         (other than domestic support)
     FRBP 7001(2) – Validity, Priority or Extent of Lien                              65-Dischargeability - other
     21-Validity, priority or extent of lien or other interest in property
                                                                                   FRBP 7001(7) – Injunctive Relief
     FRBP 7001(3) – Approval of Sale of Property                                      71-Injunctive relief – imposition of stay
     31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                      72-Injunctive relief – other

     FRBP 7001(4) – Objection/Revocation of Discharge                              FRBP 7001(8) Subordination of Claim or Interest
     41-Objection / revocation of discharge - §727(c),(d),(e)                         81-Subordination of claim or interest

     FRBP 7001(5) – Revocation of Confirmation
                                                                                   FRBP 7001(9) Declaratory Judgment
     51-Revocation of confirmation                                                    91-Declaratory judgment

     FRBP 7001(6) – Dischargeability                                               FRBP 7001(10) Determination of Removed Action
     66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
                                                                                      01-Determination of removed claim or cause
     62-Dischargeability - §523(a)(2), false pretenses, false representation,
         actual fraud                                                              Other
     67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny       SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                        (continued next column)                                        02-Other (e.g. other actions that would have been brought in state court
                                                                                          if unrelated to bankruptcy case)
    Check if this case involves a substantive issue of state law                     Check if this is asserted to be a class action under FRCP 23
                 trial is demanded in complaint              Demand $ 443,325.38
Other Relief Sought
For pre-judgment and post-judgment interest at the maximum legal rate; for Plaintiff’s attorneys’ fees and costs; and for such
other and further relief as the Court deems just and proper.
     Case
      Case8:20-ap-01164-SC
           8:20-ap-01164-SC Doc
                             Doc1-2
                                 4 Filed
                                      Filed12/02/20
                                            12/01/20 Entered
                                                      Entered12/02/20
                                                                12/01/2010:58:36
                                                                         15:18:11 Desc
                                                                                   Desc
                           Adversary
                            Main Document
                                     Cover SheetPagePage
                                                     21 of225
                                                            of 2
 B1040 (FORM 1040) (12/15)

                    BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                     BANKRUPTCY CASE NO.
 HOMESTEAD ESCROW, INC.                             8:19-bk-13159-SC
DISTRICT IN WHICH CASE IS PENDING                  DIVISION OFFICE     NAME OF JUDGE
Central District of California                     Santa Ana  Division Scott Clarkson
                               RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                DEFENDANT                     ADVERSARY
                                                                       PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                    NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)



 /s/Marc C. Forsythe
DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)
   12/01/2020
                                                                         Marc C. Forsythe



                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
Case 8:20-ap-01164-SC       Doc 4 Filed 12/02/20 Entered 12/02/20 10:58:36                  Desc
                            Main Document    Page 22 of 25


 1   Marc C. Forsythe (CA Bar No. 153854)
     Ronghua Sophia Wang (CA Bar No. 324494)
 2   GOE FORSYTHE & HODGES LLP
     18101 Von Karman Avenue, Suite 1200
 3   Irvine, CA 92612
     mforsythe@goeforlaw.com
 4   swang@goeforlaw.com
     Telephone: (949) 798-2460
 5   Facsimile: (949) 955-9437
 6   Attorneys for Plaintiff Karen S. Naylor,
     Chapter 7 Trustee
 7
 8                                UNITED STATES BANKRUPTCY COURT
 9                 CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10   In re                                                  Case No.: 8:19-bk-13159-SC
11   HOMESTEAD ESCROW, INC.,                                Adv. No.: 8:20-ap-01164-SC
12                   Debtor.
                                                            Chapter 7 Proceeding
13
     _______________________________________                NOTICE OF COMPLIANCE WITH
14
                                                            LOCAL BANKRUPTCY RULE 7026-1
15    KAREN S. NAYLOR, solely in her capacity as
      Chapter 7 Trustee of the bankruptcy estate of         Status Conference Hearing:
16    Homestead Escrow, Inc.,                               Date: [To be set by summons]
                                                            Time: [To be set by summons]
17                   Plaintiff,                             Place: Ronald Reagan Federal Building
      vs.                                                          411 West Fourth Street
18                                                                 Courtroom 5C
      CORNER ESCROW, INC., a California                            Santa Ana, CA 92701
19    corporation, and Does 1 through 50,

20                   Defendants.

21
22
                                         LBR 7026-1. DISCOVERY
23
     (a)     General.       Compliance with FRBP 7026 and this rule is required in all adversary
24
     proceedings.
25
             (1)     Notice. The plaintiff must serve with the summons and complaint a notice that
26
             compliance with FRBP 7026 and this rule is required.
27
             (2)     Proof of Service. The plaintiff must file a proof of service of this notice together
28
             with the proof of service of the summons and complaint.


                                                        1
Case 8:20-ap-01164-SC        Doc 4 Filed 12/02/20 Entered 12/02/20 10:58:36               Desc
                             Main Document    Page 23 of 25


 1   (b) Discovery Conference and Disclosures.
 2          (1)    Conference of Parties. Unless all defendants default, the parties must conduct the
 3          meeting and exchange the information required by FRBP 7026 within the time limits set
 4          forth therein.
 5          (2)    Joint Status Report. Within 7 days after such meeting, the parties must prepare a
 6          joint status report containing the information set forth in LBR 7016-1(a)(2). The joint
 7          status report will serve as the written report of the meeting required by FRBP 7026.
 8   (c) Failure to Make Disclosures or Cooperate in Discovery.
 9          (1)    General. Unless excused from complying with this rule by order of the court for
10          good cause shown, a party must seek to resolve any dispute arising under FRBP 7026-

11          7037 or FRBP 2004 in accordance with this rule.
12          (2)    Meeting of Counsel. Prior to the filing of any motion relating to discovery, counsel
13          for the parties must meet in person or by telephone in a good faith effort to resolve a
14          discovery dispute. It is the responsibility of counsel for the moving party to arrange the
15          conference. Unless altered by agreement of the parties or by order of the court for cause
16          shown, counsel for the opposing party must meet with counsel for the moving party

17          within 7 days of service upon counsel of a letter requesting such meeting and specifying
18          the terms of the discovery order to be sought.
19          (3)    Moving Papers. If counsel are unable to resolve the dispute, the party seeking
20          discovery must file and serve a notice of motion together with a written stipulation by the
21          parties.
22                 (A)       The stipulation must be contained in 1 document and must identify,

23                 separately and with particularity, each disputed issue that remains to be determined
24                 at the hearing and the contentions and points and authorities of each party as to
25                 each issue.
26                 (B)       The stipulation must not simply refer the court to the document containing
27                 the discovery request forming the basis of the dispute. For example, if the
28                 sufficiency of an answer to an interrogatory is in issue, the stipulation must contain,



                                                       2
Case 8:20-ap-01164-SC    Doc 4 Filed 12/02/20 Entered 12/02/20 10:58:36                   Desc
                         Main Document    Page 24 of 25


 1               verbatim, both the interrogatory and the allegedly insufficient answer, followed by
 2               each party’s contentions, separately stated.
 3               (C)     In the absence of such stipulation or a declaration of counsel of
 4               noncooperation by the opposing party, the court will not consider the discovery
 5               motion.
 6        (4)    Cooperation of Counsel; Sanctions. The failure of any counsel either to cooperate
 7        in this procedure, to attend the meeting of counsel, or to provide the moving party the
 8        information necessary to prepare the stipulation required by this rule within 7 days of the
 9        meeting of counsel will result in the imposition of sanctions, including the sanctions
10        authorized by FRBP 7037 and LBR 9011-3.

11        (5)    Contempt. LBR 9020-1 governing contempt proceedings applies to a discovery
12        motion to compel a non-party to comply with a deposition subpoena for testimony and/or
13        documents under FRBP 7030 and 7034.
14
                                                      Respectfully Submitted By:
15
     DATED:      December 2, 2020                     GOE FORSYTHE & HODGES LLP
16

17
18                                              By:       /s/Marc C. Forsythe
19                                                        Marc C. Forsythe, Esq.
                                                          Ronghua Sophia Wang, Esq.
20                                                        Attorneys for Plaintiff Karen S. Naylor,
                                                          Chapter 7 Trustee
21
22

23
24
25
26
27
28



                                                      3
         Case 8:20-ap-01164-SC                   Doc 4 Filed 12/02/20 Entered 12/02/20 10:58:36                                      Desc
                                                 Main Document    Page 25 of 25


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
18101 Von Karman Avenue, Suite 1200
Irvine, CA 92612
A true and correct copy (1) of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE
IN ADVERSARY PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled:
Complaint; Notice of Compliance with Local Bankruptcy Rule 7026-1 &
_________________________________________________________________________________________________
 Early Meeting of Counsel and Status Conference Instructions
_________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 12/02/2020
_______________,    I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 Marc C Forsythe kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com
 Karen S Naylor (TR) alane@ringstadlaw.com, knaylor@IQ7technology.com;ecf.alert+Naylor@titlexi.com
 United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________,
              12/02/2020        I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
Defendant - CORNER ESCROW, INC., a California corporation
c/o Agent for Service of Process - Sean Milam
161 Fashion Lane
Suite 113, Tustin, CA 92780
                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
                                                                                                  12/02/2020
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,     I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

The Honorable Scott Clarkson, USBC, 411 West Fourth Street, Santa Ana, CA 92701
(SUSPENDED DUE TO COVID-19 PROTOCOLS)


                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 12/02/2020                  Kerry A. Murphy                                                  /s/Kerry A. Murphy
 Date                         Printed Name                                                    Signature



          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 3                                   F 7004-1.SUMMONS.ADV.PROC
